Case 5:19-cv-OO484 Document 1-1 Filed 05/07/19 Page 1 of 1

is 44 (Rev. 02/19)

CIVIL COVER SHEET

'I`he 18 44 civil cover sheet rand the information contained herein_neither re lace nor supplei_nent the Hl_in and service of p§_eadings or other papers as required by law, except as
provided by 1_ocaE_ rules of_court. This forrn, approved by the 1 udicial Con erenoe ofthe United States in eptember 1974, is required for the use of the C]erk of Court for thc
purpose of initiating the civil docket sheet (SEE INSTRUCTIONS ()NNEXT PAGE UF THIS FORM.)

I. (a) PLA!NTIFFS })EFENDANTS
Debra Nladr§gai and Roea|ie Saias AE|etate Fire & Casua|ty |neurance Compariy

 

County of Residenoe of First Listcd Def`endant Cookm_Coi-mty
HN U.S. PLA]NTIFF CASES ONLD

lN LAND CONDEMNATION CASES, USE "FHE LOCATION OF
THE TRACl" OF LAND INVOLVED.

 

(EXCEPTIN U.S, PLAINTIFF CASE.S)
NOTEZ

{C) A‘i‘tomcys (Firm Name, Addi'ess, and Tei'ep.'io.'ie Niri')ibeij

Rober’t O. Fische|, Davie Law Firm, 10500 Heritage B|vd. Ste. 102, San
Antonio, Texas 78216, 210-444-4444.

Al.'l'(}frle 5 (i;fKiioii'n) _
Robert . aldez & Brendan T. Vi`||anueva, Va|dez & Trevino, PC,

8023 Vantage Drive, Suite 700, San Antonio, Texas 78230.
210-598-8686

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

H. BASIS OF JURISDICTION (Pi'ace an "Y" in Oire Box Oiii'yj III. CITIZENSHIP OF PRINCIPAL PARTIES (Piace mi ‘X” iii One Ba,rj)r Pl:iinrr;g”
(Foi‘ Dr'versr'!y Cases O)ii'y) and ()iie Boxfcir Defém.i'min‘
|`_'l 1 U.S. Government ij 3 Federal Ques!ioii I’TF DEF PTF DEF
Plaintiff (U.S. Gaverr!rii'e.'ii'No!a Pari}d Cit'izen of'['his State d 1 l`_'l 1 lncorporated or‘Prir:cipal Piai:e lj 4 Cl 4
ofBusincss In Tbis Slate
C| 2 U.S. Govermnent § 4 Dive:sity Citizen ofAnother Sta%e D 2 13 2 Inco:porated and Principa] Place Cl 5 § 5
Defeiidant (Irici'ii:a!e Ci'ii'ze)rslii;o ancri'tic_r iii flew III) of Bi.isiness 1a A.ne£her Sia£e
Cilizen or Subject of‘a lj 3 U 3 Foreign Naticn Cl 6 111 6
Foreign Coun¢ry
IV. NATURE OF SUIT (Pi‘ave an “X” m One Bax Om‘)J Click here for: Natiirc of Suit Codc Descriptions.
l : " -'-“CONTRACT- `- " -1 ": ` -:` ': ` " 'TORTS ` ' ..FOR.FEITURE!EENALTY. . BAN'KRUPTCY- ' 1-*-0’1`HERSTA'I'UTES"~
ij 110 Insurilrice PERSONAL IN.IURY PERSONAL lN.IURY ij 625 Dmg Related Seizurc U 422 Appeal 23 USC 158 ij 375 Fajse C`lai'.ms Ac1
l] 120 Marine C| 310 A`u‘plaiie lj 365 Personal Iiijury - ot`Propei'ty 21 USC 881 D 423 Withi:lrawiil ij 376 Qui '!`arn (31 USC
|j 130 Miller Act l:| 315 Airplaiic Producl Product Liability ij 690 Other 28 USC 157 3729{3))
|] 140 Negotiab§e insm.imeni L§abi[ity D 367 Healt.li Carei' 111 400 State Reapporn'onment
Cl 150 Recovery of Ovcrpayment |] 320 Assault, Libel & Pharmaceutical ` PROPERTY R.IGH’I`S ` : [J 410 Amitrust
& Eni`orcemenf of`Judgmeii£ Slander Persoaial lnjury U 820 Copyrights Cl 430 Banks and Bimlcing
Cl 151 Medicare Act D 330 F ederal Einployers‘ Product Lia§)ility G 330 Paterlt E] 450 Ccmmerce
CI §52 Recovery ofDef‘aulted Liability D 368 Asbestos Persoiial lj 335 Patent - Abbreviated ij 460 Depo:sation
Student Loa:is 13 340 Marine lnjury Prot§ilcf New Dr\ig Application CI 470 Rackeseer hifiiienced and
(Excllicies Ve£erans) Cl 345 Mari`_ne Product Liability U 340 Trai.‘[emark Corrupt Organizalions
l"_"l 153 Recovery of(}verpay'ment Liahility PERSONAL PROPERTY - ` ' LAB()R - 'i'SQCIAL SI§`.CURIT\" " " " Cl 480 Ci:msnmer Crec!il
of'Veteran’s Benefi%s lj 350 Mo£or Veli_€cle ij 370 OLIier Fraud l'_'l 710 Faér Lal)or Sta:iiiards 13 861 HIA (13951*1} fl 485 Telephone Consumer
[l 160 Stockhcilders’ Suits Cl 355 Mo!or Veliicle ij 371 Triith iii Le:iding Ao£ 13 862 Black Lung (923] Protec£ion Act
D 190 ()ther Conlrac! Product Liabiii[y l:`ii 380 Other Personal ij 720 Labor.l'Man:igement U 863 DIWC."DIWW (405(g)} C] 490 Cable."Sat TV
ij 195 Contract Pro(fuct liability § 360 Other Personal Properly Dzmsage Rela!ions 13 864 SS]D Ti£le XVI !'_'] 350 Securitiesfcommod.itiesi'
U 196 Franchise Injury U 385 Propei‘¢y Damago 13 740 Rai\way Labor Act 0 865 RSI (405(1;)) Exchangc
D 362 Pcrsonal Iiijury - Pro¢¥i.ict Liabiiity lj 751 Family and Medical IJ 890 0L1ier Stan:tory Actioiis
Medica! Ma.lpractice Leave Act l] 891 Agricul£urai Ac£s
1 : ` " ' `R.EAL PROPERTY :' "CIVIL`R.[GH'I'S :PRlSONER -PE'I`ITIONS 111 790 Other Labor Litigation _'Z"I¢`EDERAL TAX SUITS ' 1 ij 893 Environmerita] Matters
C] 210 Land Condernnation ij 440 Other Civil Rjglits I{aheas Corpus: |:| ?91 Employee Relireinent |:l 830 Taxes (U.S. PlaintiPF I:J 895 Freedorn of`lni`onniition
E'.| 220 Foreclosure 13 441 Voting Cl 463 Aljen De£ajnee income Sec:iriiy Act or Dofcnda.nt) Ac$
Cl 230 Renl Lease & Ejectineiit |:I 442 Einployme:it lj 510 Motions to Vacatc E'J S?l IRSiTh'mi Pnrty CI 896 Arbin‘ation
C'l 240 Torts to Laiid ij 443 Housing/ Sentence 25 USC 7609 Cl 899 Administrative Procednre
U 245 Tort Produ<:t Linbility Accommodations lj 530 General Act.'Revic-.w or Appeal of
|J 290 All Ot]ier Rcal Property 13 445 Amci'. Wi'Disabilities - l:l 535 Death Fenait'y ` - 1-'-]1\'[1‘¢'IIGRA'I'ION Agcncy Dccision
]'£mploymciit Olhcr: U 462 Na£uralizat'ion Application l'J 950 Constitutioiiality of
U 446 Amcr. \vi'l`}isabilitics - 13 540 Mandamus & Other Cl 465 Other Irnmigrat'lon State Sratiitcs
Otlier lj 550 Civi1Rights Actions
|J 448 Edueation l:l 555 Prisoii Co!idition
l:l 560 Civil Dctajncc -
Coiiditio:is of`
Conf`irscmeiit
V. ORIGIN (Pfacc mi "X" in Umz Ba.\' Olrfjd
13 1 Original MZ Removed from l'_'I 3 Remanded from Cl 4 Reinstated or El 5 Transfe¢-red from 13 6 Misltid:`stt'ict l:l 3 Multidistric€
Proeeeding State Court Appellate Court Reopened Angthgr District Litigation - litigation -
pipech Transfer Direot File

 

VI. CAUSE OF ACTION

Citc the U.S. Civi§ Statiite under which you arc filing (Do nor cftejnri‘sdi'c:iwiatnames unless r!iversr‘ny;

28 US SEC. 1444 and 1446

 

 

Brief description of cause: ` _ . .
alleges contractual and extracontractual causes of action based on a claim for underinsured motorist bene&te

 

 

 

 

 

 

 

 

 

VH_ REQUESTED IN l‘_'_l CH]§CK IF TH]S 15 A CLASS ACT}ON DEMAND $ CHECK YES only if demanded in complaint
COMPLAINT: UNDER RULE 23, F-R-Cv-P_ 200.000.00 JURY I)EMAND: 151 Yes i:iNu
VIII. RELATED CASE(S} 4 _
IF ANY (See iiislri.iciia)i.r): J_UDGE DOCKET NUMBER _ __
DATE 7 ------- /,»' . j / _ fry SIGNATUR;~:_.OF ATIQRNEYOF RECORD
FOR OFFICE USE ONLY //
RECE[PT ii AMOUNT APPLYING ii=i> JUDGE MAG. JUDGE

 

 

